                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

NOT FOR PUBLICATION

                                                   :
  MICHELE BUKOWIECKI,                              :
                                                   :        Civil Action No. 18-16464 (SRC)
                      Plaintiff,                   :
                                                   :
            v.                                     :                    OPINION
                                                   :
  DOLLAR GENERAL STORE, ABC                        :
  CORP. #1-10 AND JOHN DOES #1-10                  :
  (representing presently unknown                  :
  businesses, partnerships, and/or                 :
  corporations who own, operate, supervise,        :
  control and/or maintain the premises in          :
  question)                                        :
                      Defendant.                   :

CHESLER, District Judge

       This matter comes before the Court upon the filing by Plaintiff, Michele Bukowiecki

(“Plaintiff”), on a motion for remand to the Superior Court of New Jersey, Middlesex County,

for failure to timely remove this matter within the time proscribed by 28 U.S.C. § 1446(b).

Defendant, Dolgencorp LLC (“Dolgencorp”) opposes this motion. The Court has reviewed the

parties’ submissions and proceeds to rule without oral argument. See Fed. R. Civ. P. 78(b). For

the reasons that follow, the Court will grant Plaintiff’s motion to remand this action.

       I.        BACKGROUND

       On July 16, 2018, Plaintiff filed this personal injury action in the Superior Court of New

Jersey, Law Division, Middlesex County. The Complaint alleges a state law premises liability

action and that Plaintiff suffered severe injuries resulting from a slip and fall at a Dollar General

Store on February 12, 2018. The Complaint identified Dollar General Store in the caption and




                                                  1
Dollar General Store Corporation in the body of the Complaint. The Complaint further alleged

that Plaintiff:

        was caused to slip and fall on a slippery floor and suffer severe injuries; was
        caused to suffer great pain and will in the future be caused to suffer great pain;
        was caused to incur medical expenses and will in the future be caused to incur
        medical expenses; was caused to lose time from her employment and will, in the
        future be caused to lost time from her employment; and was caused to suffer
        permanent injuries.

ECF No. 1, Ex. A (Compl.) ¶ 3. The Complaint does not specify the amount of damages

and contains no limitation on the damages sought. Dolgencorp was served with the

Summons and Complaint on or about July 26, 2018.

        On August 3, 2018, Plaintiff filed an Amended Complaint, which was amended to

name Dollar Store General Corporation in the caption of the Complaint, and which was

served on Dolgencorp on or about August 13, 2018. The Amended Complaint otherwise

set forth identical claims and causes of action as the original Complaint, and was silent as

to damages.

        On October 31, 2018, counsel for Dolgencorp sought a settlement demand from

Plaintiff’s counsel. At that time, Plaintiff’s counsel advised Dolgencorp that a demand could not

be made, as Plaintiff was still in treatment for her fractured ankle that required open reduction

and internal fixation surgery. On November 27, 2018, Dolgencorp removed the suit to this Court

pursuant to 28 U.S.C. § 1441, claiming diversity jurisdiction under 28 U.S.C. § 1332(a).

        Plaintiff argues that Dolgencorp did not file the notice of removal until more than four

months after it was properly served. Thus, Plaintiff challenges the timeliness of the removal, and

argues remand is necessary as Defendant did not remove within thirty days of service in

compliance with 28 U.S.C. § 1446. In opposition, Dolgencorp contends that removal was timely

because it could not ascertain that the amount in controversy exceeded the jurisdictional

                                                 2
requirement from the face of the Complaint. Instead, Dolgencorp states that it did not become

aware that the amount in controversy exceeded the jurisdictional requirement until October 31,

2018, when the injury “was more fully described” by Plaintiff’s counsel. ECF No. 4 at 1. For the

reasons set forth below, the Court disagrees that Defendant’s removal was timely.

       II.     DISCUSSION

       Pursuant to 28 U.S.C. § 1441(a), any civil action over which “the district courts of the

United States have original jurisdiction” may be removed from state court to federal court. In

other words, section 1441 authorizes removal “so long as the district court would have had

subject-matter jurisdiction had the case been originally filed before it.” A.S. SmithKline

Beecham Corp., 769 F.3d 204, 208 (3d Cir. 2014). A litigant removing an action pursuant to 28

U.S.C. § 1441 bears the burden of demonstrating that there is federal subject matter jurisdiction

over the action. Samuel–Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004).

Because federal courts are courts of limited jurisdiction, removal statutes must be strictly

construed. Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108-09 (1941); see also Samuel-

Bassett, 357 F.3d at 396 (holding that 28 U.S.C. § 1441 is to be strictly construed against

removal). Accordingly, the Third Circuit directs that if “there is any doubt as to the propriety of

removal, [the] case should not be removed to federal court.” Brown v. Francis, 75 F.3d 860, 865

(3d Cir. 1996); see also Batoff v. State Farm Ins. Co., 977 F.2d 848, 851 (3d Cir. 1992) (holding

that where a case is removed to federal court, all doubts concerning whether the Court has

subject matter jurisdiction must be resolved in favor of remand).

       The relevant subsections of the jurisdictional statute provide that “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs, and is between citizens of different states.” 28



                                                 3
U.S.C. § 1332(a). “The party asserting jurisdiction bears the burden of showing that at all stages

of the litigation the case is properly before the federal court.” Samuel-Bassett v. Kia Motors

Am., Inc., 357 F.3d 392, 396 (3d Cir. 2004).

       The statute governing removal to the federal district court requires that:

       The notice or removal of a civil action or proceeding shall be filed within thirty
       days after the receipt by the defendant, through service or otherwise, of a copy of
       the initial pleading setting forth the claim for relief upon which such action or
       proceeding is based, or within thirty days after the service of summons upon the
       defendant if such initial pleading has then been filed in court and is not required
       to be served on the defendant, whichever period is shorter.

28 U.S.C. § 1446 (b). The United States Supreme Court has interpreted this thirty-day removal

period to be triggered by “simultaneous service of the summons and complaint, or receipt of the

complaint, ‘through service or otherwise,’ after and apart from service of the summons, but not

by mere receipt of the complaint unattended by any formal service.” Murphy Bros. v. Michetti

Pipe Stringing, 526 U.S. 344, 119 S. Ct. 1322, 143 L. Ed. 2d 448 (1999). The Court determined

this interpretation was necessary to afford a defendant sufficient time to decide whether to

remove the matter to federal court. Id. at 354-55.

       The parties do not dispute that there is complete diversity. Nor do they challenge that the

amount-in-controversy requirement has been met. Instead, the parties essentially dispute whether

the amount-in-controversy requirement could have been discerned from the face of the

Complaint, which determines whether removal of the action was timely pursuant to 28 U.S.C. §

1446(b). Here, Plaintiff argues that Dolgencorp was properly served with the summons and

Complaint on July 26, 2018, and served with an Amended Complaint on August 13, 2018. Thus,

Plaintiff contends that Dolgencorp’s notice of removal, filed almost four months later on

November 27, 2018, was untimely. Dolgencorp, meanwhile, asserts it was unable to determine

whether Plaintiff’s injuries met the jurisdictional threshold for removal from the face of the

                                                 4
Complaint; and that it remained unable to do so until being notified of Plaintiff’s continuing

treatment on October 31, 2018.

       The thirty-day period begins to run once a defendant can “reasonably and intelligently

conclude that the amount in controversy exceeds the jurisdictional minimum.” Carroll v. United

Airlines, Inc., 7 F. Supp. 2d 516, 521 (D.N.J. 1998).

       The burden of proof is on the party attempting removal “to assess and ascertain
       the amount in controversy within the 30-day time limit for removal provided in
       Section 1446(b).” A pleading need not “allege a specific dollar amount to give
       notice to the defendant of the existence of Federal jurisdiction.”

Bracken v. Dolgencorp, LLC, No. 18-4703, 2018 U.S. Dist. LEXIS 202099, at *7 (E.D. Pa. Nov.

29, 2018) (citations omitted) (emphasis added). Of particular relevance, as in the case here, “[i]n

the context of a personal injury suit between diverse parties . . . ‘courts have held that

allegations of severe injuries along with pain and suffering will alert [the] defendant that an

amount in excess of [the jurisdictional threshold] is at issue’ and trigger the running of the

thirty-day removal period.” Carroll, 7 F. Supp. 2d at 521 (citations omitted) (emphasis added).

       Review of Third Circuit and New Jersey case law reveals that Dolgencorp’s argument,

that Plaintiff’s Complaint failed to provide sufficient information to determine whether the

amount-in-controversy requirement was met, is largely based on precedent outside this Circuit

and unavailing. “The Third Circuit has provided a ‘roadmap’ for evaluating whether a case

removed from state court should be remanded because the amount in controversy does not

exceed $75,000.” Dugan v. ACME Mkts., Inc., No. 15-5267 (RBK-KMW), 2016 U.S. Dist.

LEXIS 6838, at *5 (D.N.J. Jan. 20, 2016) (citing Frederico v. Home Depot, 507 F.3d 188, 196

(3d Cir. 2007)).

       First, if the parties dispute jurisdictional facts, the party carrying the burden of
       proof must establish federal jurisdiction by a preponderance of the evidence. Id. at
       194 (citing McNutt v. Gen. Motors Acceptance Corp., 298 U.S. 178, 56 S. Ct.

                                                 5
       780, 80 L. Ed. 1135 (1936)). Even if jurisdictional facts are not expressly in
       dispute, a “court may still insist that the jurisdictional facts be established or the
       case be dismissed, and for that purpose the court may demand that the party
       alleging jurisdiction justify his allegations by a preponderance of the evidence.”
       McNutt, 298 U.S. at 189.

       Second, if jurisdictional facts are not in dispute, or the court is satisfied with the
       sufficiency of the jurisdictional proof, the analysis turns to whether the
       jurisdictional amount is met with “legal certainty.” Frederico, 507 F.3d at 196.
       The legal certainty test has two alternative strands. Id. If the complaint
       “specifically avers that the amount sought is less than the jurisdictional
       minimum,” a defendant “seeking removal must prove to a legal certainty that
       [the] plaintiff can recover the jurisdictional amount.” Id. at 196-97 (relying on
       Morgan v. Gay, 471 F.3d 469 (3d Cir. 2006)). A plaintiff is entitled to this
       deferential standard only if the complaint “specifically (and not impliedly) and
       precisely (and not inferentially) states that the amount sought” shall not exceed
       the jurisdictional minimum. Id. at 196. Alternatively, if the “plaintiff has not
       specifically averred in the complaint that the amount in controversy is less than
       the jurisdictional minimum,” then “the case must be remanded if it appears to a
       legal certainty that the plaintiff cannot recover the jurisdictional amount.” Id. at
       197 (emphasis in original) (relying on Samuel—Bassett v. KIA Motors Am., Inc.,
       357 F.3d 392 (3d Cir. 2004)).

Dugan, 2016 U.S. Dist. LEXIS 6838, at *5-6.

       “This Court has on many occasions held that personal injury cases alleging ‘severe and

permanent’ injuries will be removable absent proof to a ‘legal certainty’ that the amount in

controversy cannot exceed $75,000.” Id. at *7 (citing Briggs v. Target Corp., No. 14-7165, 2015

U.S. Dist. LEXIS 30796, at *4 (D.N.J. Mar. 13, 2015); Clark v. J.C. Penney Corp., Inc., No. 08-

4083 (PGS), 2009 U.S. Dist. LEXIS 129380, at *3-4 (D.N.J. Apr. 14, 2009); Fields v. Zubkov,

No. 08-2016, 2008 U.S. Dist. LEXIS 124999, at *4 (D.N.J. Sept. 26, 2008)). See also Scott v.

Dollar Tree Stores, Inc., No. 17-9168 (JLL), 2017 U.S. Dist. LEXIS 207242, at *8-10 (D.N.J.

Dec. 18, 2017) (denying a motion to remand, because (1) Plaintiff sought to recover damages for

severe, painful, and permanent injuries, (2) refused to stipulate to limit her damages to $75,000,

(3) Plaintiff’s settlement demand of $65,000 “[was] not the proper amount for the Court to

consider when determining the amount in controversy for jurisdictional purposes,” and (4)

                                                  6
Plaintiff’s argument that Defendant could “not rely upon her ‘general’ allegations of injuries to

demonstrate that the jurisdictional limit ha[d] been met [wa]s without merit.”); Avant v. J.C.

Penney, No. 07-1997, 2007 U.S. Dist. LEXIS 44320, at *2 (D.N.J. June 19, 2007) (stating that

“this Court generally will not remand a personal injury claim in the absence of a waiver by

Plaintiff capping damages at $75,000.”).

        Similarly, here, Plaintiff’s Complaint and Amended Complaint did not specify the

amount of damages sought; nor did Plaintiff provide any waiver capping her damages at

$75,000. The Complaint and Amended Complaint did specify, however, that she allegedly

suffered severe and permanent injuries, incurred medical expenses, and suffered loss of wages

and time from work. Although Plaintiff did not provide any specifics as to her injuries, even

general allegations such as those set forth in this case “prevent the Court from concluding to a

legal certainty that her injuries do not amount to $75,000.” Dugan, 2016 U.S. Dist. LEXIS 6838,

at *8; see also Clark, 2009 U.S. Dist. LEXIS 129380, at *12 (finding that “as it does not appear

to a legal certainty that Plaintiff cannot recover the jurisdictional amount, the case need not be

remanded.”); Fields, 2008 U.S. Dist. LEXIS 124999, at *4 (stating that “to remand the case,

plaintiff has the onerous task of proving to a legal certainty that the amount in controversy could

not exceed $75,000. Thus, most removed personal injury cases will likely remain in federal court

even if they involve a very minor injury—unless the plaintiff limits her damages below the

jurisdictional limit.”).

        Based on Plaintiff’s allegations, it would be an extraordinary case where the Court could

find, as a matter of law, that damages in excess of $75,000 could not be recovered. Indeed,

general allegations akin to those plead in Plaintiff’s Complaint here, have, in fact, been found

sufficient to trigger the thirty-day removal period. See, e.g., Carroll, 7 F. Supp. 2d at 521;



                                                  7
Weiderspahn v. Wing Enters., No. 09-2441 (JEI /AMD), 2009 U.S. Dist. LEXIS 58869, at *12

(D.N.J. July 10, 2009) (finding Plaintiff’s allegations that he suffered “severe personal injuries to

his body of both a temporary and permanent nature [and] as a result of these injuries he has

suffered and will continue to suffer in the future, great pain physical disability and mental

anguish...and will continue to be in the future unable to attend to his normal duties and

occupations” sufficient to trigger the thirty-day period for removal, thus rendering the

defendant’s notice of removal untimely). Therefore, upon being served with Plaintiff’s Summons

and Complaint, Defendants were indeed on notice that the amount-in-controversy exceeded the

jurisdictional minimum, triggering the thirty-day removal period. As such, the Court finds

Dolgencorp’s November 27, 2018 notice of removal to be untimely and therefore defective.

Pursuant to 28 U.S.C. § 1447(c), this case must be remanded to state court.

       III.    CONCLUSION

       For the foregoing reasons, the Court grants Plaintiff’s motion to remand. An appropriate

Order will be filed.


                                                                  s/ Stanley R. Chesler
                                                              STANLEY R. CHESLER
                                                              United States District Judge

       Dated: February 5, 2019




                                                  8
